DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response field 01/05/21 that prior art Skiff and Barry do not disclose the first non-cutting portion being proximal to the second non-cutting portion and an outer diameter of the first non-cutting portion is larger in a radial direction than an outer diameter of the second non-cutting portion and an outer diameter of a proximal portion of the cutting portion is larger in the radial direction than an outer diameter of a distal portion of the cutting portion.  
The rejection with respect to Skiff has been withdrawn. However, Barry does read on the limitations in another embodiment as illustrated in figures 12, 13. The rejection has been made below. 
Election/Restrictions
Newly submitted claims 21-23, 26-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 21-23, 26-29 are directed to a species with the cutting portion having a cutout. However the cutout feature is distinctly disclosed in Species O; Figure 42, not the elected species E, E1, figure 23,25a. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23, 26-29 are withdrawn from 
Claim Objections
Claims 17-20 are objected to because of the following informalities: Claims 17-20 are dependent off of claim 15 which is withdrawn. Therefore the status of claims 17-20 should be “(Withdrawn)” not “(Original)”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 24, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,183,487 to Barry.
As to claim 1, Barry discloses a medical device for cutting an object inside a biological lumen (figure 12-13, col. 3 ll. 30-43), the medical device comprising a rotatable drive shaft (221, col. 11 ll. 5-7), a rotary structure (210) that interlocks with a distal side of the drive shaft (figure 12, col. 10 ll. 55-64) so as to be rotated by the drive shaft, the rotary structure having a cutting portion (219, col. 11 ll. 1-6) configured to the object, and a non-cutting portion (222,215) capable of coming into contact with a biological tissue (figure 11), and wherein the non-cutting portion is located in a maximum outer diameter portion of the rotatable structure (figure 12,13, the convex top surface 22 is located in a maximum outer diameter portion of the rotatable structure), the  non-cutting portion having a first 
As to claim 2, Barry discloses the cutting portion is interposed between the first non-cutting portion and the second-non cutting portion along an axial direction (figure 12).
As to claim 3, Barry discloses the cutting portion in located inside a tangential line between the first non-cutting portion and the second non-cutting portion in a cross section along the axial direction (figure 12).
As to claim 5, Barry discloses an outer sheath (the sheath 250 as disclosed in figure 17, col. 12 ll. 5-6 usable in the embodiment of figure 12, 13) configured to accommodate the drive shaft so as to be relative rotatable. The drive shaft can rotate relative to the outer sheath. 
As to claim 6, Barry discloses the outer sheath is movable relative the drive shaft along the axial direction (col. 12 ll. 5-18).
As to claim 24, Barry discloses the cutting portion has a tapered shape (figure 12), and an outer diameter of the cutting portion increases toward a proximal side of the cutting portion (figure 12).
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771